DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1–4, 7–11, and 13–20 is/are pending.
Claim(s) 5, 6, 12, and 21 is/are canceled.

Specification
The following Examiner's amendment(s) overcomes the objection(s) to the specification.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Toyomi Ohara (Reg. No. 69,096) on 28 July 2021.

The application has been amended as follows:
IN THE SPECIFICATION:
Please amended the paragraph starting at line 14 of page 8 as follows:
 ARES-G2), or the like.

Allowable Subject Matter
Claim(s) 1–4, 7–11, and 13–20 is/are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record Lee et al. (KR 2014-0071094 A, hereinafter Lee).
Lee discloses a separator comprising a porous polymer substrate comprising a polymer (see polyolefin resin, [0013]), wherein the polymer has a melt index of 0.4–2.0 g/10 min (see melt flow ratio, [0013]), the melt index of a polymer particularly corresponds to a high-load melt index, and is determined according to ASTM D1238 at 190°C under a load of 21.6 kg (see melt flow ratio, [0013]), and a porous coating layer comprising a plurality of inorganic particles and a binder polymer (see porous coating layer, [0029]), wherein the porous coating layer is on at least one surface of the porous polymer substrate (see porous base material, [0029]), and the polymer is polyethylene (see ethylene, [0012]).
Lee does not disclose, teach, or suggest the following distinguishing feature(s):
A separator comprising a porous polymer substrate comprising a polymer having a Z average molecular weight of 800,000–1,200,000, a branch content of 8–20%, and a variation in phase angle at 0.1 Hz depending on an increase in temperature in accordance with an equation: 190 - phase angle280)/(phase angle190)] × 100 ≥ 0%, wherein phase angle190 is the phase angle of the porous polymer substrate at 0.1 Hz and 190° C, and phase angle280 is the phase angle of the porous polymer substrate at 0.1 Hz and 280° C, the variation in the phase angle at 0.1 Hz depending on an increase in temperature is measured using a rheometer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725